Citation Nr: 0514682	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-21 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1952 to May 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
currently rated at 60 percent disabling.

2.  There is no evidence indicating that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for a total disability rating based on individual 
unemployability.  In this context, the Board notes that a 
substantially complete application was received in May 2002.  
In June 2002, prior to its adjudication of this claim, the 
AOJ provided notice to the claimant regarding the VA's duties 
to notify and to assist.  Specifically, the AOJ notified the 
claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the June 
2002 notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Identified records 
that are available have been associated with the claims file.  
Additionally, the veteran underwent medical examination by VA 
in conjunction with his claim. 

The Board observes that the veteran receives Social Security 
Administration (SSA) disability benefits due to his back 
disability.  The Court has indicated that a SSA determination 
is pertinent to a determination of the veteran's ability to 
engage in substantial gainful employment.  See Martin v. 
Brown, 4 Vet. App. 134, 140 (1993).  In this case, the RO 
attempted to retrieve these records to aid in making its 
determination.  However, in September 2004, SSA notified the 
RO that the veteran's medical records had been destroyed, and 
therefore were unavailable.  Thus, though the duty to assist 
attaches to these records, the Board finds that VA had done 
everything possible to retrieve them.  A negative response 
having been received, VA has satisfied its duty to assist 
with respect to these records.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Total Disability Evaluations Based on Individual 
Unemployability

Entitlement to a total disability rating for compensation 
based on unemployability of the individual (TDIU) requires 
the presence of an impairment so severe that it is impossible 
for the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a  determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the  veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

A TDIU is an award of increased compensation.  As with other 
claims for increases, a medical examination is required in 
conjunction with the claim.  See Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995).  

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  The Board notes that service connection for 
severe lower back myositis was established in February 1962.  
In February 2002, the RO established by rating decision a 60 
percent evaluation for the disability, effective January 18, 
2000.  At that time, the veteran initiated the TDIU claim.  
The question that remains for the Board is whether the 
veteran's service-connected back disability alone is of 
sufficient severity to produce unemployability.

The Board notes that the veteran testified before a decision 
review officer at the RO level in April 2004.  At this time, 
he reported that his back pain radiated down into his lower 
extremities and interfered with his ability to conduct 
activities of daily living, as well as his ability to sit or 
stand for long periods of time.

The record reveals that in July 2002, the veteran underwent 
VA general medical and musculoskeletal specialist 
examinations.  At that time, the veteran reported that he 
experiences a strong pain in his back which radiates to both 
buttocks and his hips.  He also complained of numbness in his 
legs.  The physician reviewed the veteran's medical history, 
to include treatment for his service-connected disability as 
well as for his non service-connected heart condition and 
degenerative joint disease of the right knee.

The specialist examination included range of motion testing 
and neurological testing.  No neurological abnormalities were 
found.  Based on this examination and the record, the 
physician opined that the veteran was not unemployable due to 
his back condition.  He further stated the veteran could 
perform at least light duty (clerical type work).  

Also of record are the veteran's concurrent outpatient 
clinical records documenting his on-going treatment for low 
back pain.  In May 2002, the veteran presented with 
complaints of worsening pain, but specifically denied 
radiation of that pain to his lower extremities.  Muscle 
spasms were noted bilaterally.  

In records dated from November 2003 to September 2004, the 
veteran presented with complaints of low back pain on several 
occasions, though continued to deny radiation of that pain in 
January, March, and April 2004.  Additionally, during this 
time, the veteran underwent physical therapy on his back, to 
include therapeutic exercises.  Progress notes indicate that 
no adverse reactions were observed or reported by the veteran 
during these treatments.  

Although there is evidence of subjective complaints of 
radiating pain and numbness, the veteran's concurrent medical 
treatment for this disability demonstrates otherwise.  The 
veteran carries no neurological diagnoses.  The July 2002 
medical opinion, which was based on the record and a 
specialist examination, clearly states that the veteran is 
not unemployable due to his back disability.  Absent evidence 
to the contrary, the Board is not in a position to question 
this opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board finds that the evidence as a whole does not suggest 
that the veteran's level of impairment due to his back 
disability is so severe that it would be impossible for the 
average person to follow a substantially gainful occupation.  
In fact, the preponderance of the evidence is against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.

Because the evidence fails to indicate that the veteran's 
service-connected disability alone is of sufficient severity 
to produce unemployability, the appeal must be denied.


ORDER

Entitlement to a total disability evaluation due to 
individual unemployability is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


